Name: Council Regulation (EU) NoÃ 269/2014 of 17Ã March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Regulation
 Subject Matter: international security;  Europe;  international affairs;  international law
 Date Published: nan

 17.3.2014 EN Official Journal of the European Union L 78/6 COUNCIL REGULATION (EU) No 269/2014 of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2014/145/CFSP of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) On 6 March 2014, the Heads of State or Government of the Union's Member States strongly condemned the unprovoked violation of Ukrainian sovereignty and territorial integrity by the Russian Federation and called on the Russian Federation to immediately withdraw its armed forces to the areas of their permanent stationing, in accordance with the relevant agreements. They called on the Russian Federation to enable immediate access for international monitors. The Heads of State or Government considered that the decision by the Supreme Council of the Autonomous Republic of Crimea to hold a referendum on the future status of the territory is contrary to the Ukrainian Constitution and therefore illegal. (2) The Heads of State or Government decided to take actions, including those envisaged by the Council on 3 March 2014, notably to suspend bilateral talks with the Russian Federation on visa matters as well as talks with the Russian Federation on a comprehensive new Agreement which would replace the existing Partnership and Cooperation Agreement. (3) The Heads of State or Government underlined that the solution to the crisis should be found through negotiations between the Governments of Ukraine and of the Russian Federation, including through potential multilateral mechanisms, and that in the absence of results within a limited timeframe the Union will decide on additional measures, such as travel bans, asset freezes and the cancellation of the EU-Russia summit. (4) On 17 March 2014, the Council adopted Decision 2014/145/CFSP providing for travel restrictions and for the freezing of funds and economic resources of certain persons responsible for actions which undermine or threaten the territorial integrity, sovereignty and independence of Ukraine, including actions on the future status of any part of the territory which are contrary to the Ukrainian Constitution, and natural or legal persons, entities or bodies associated with them. Those natural or legal persons, entities and bodies are listed in the Annex to that Decision. (5) Some of those measures fall within the scope of the Treaty and, therefore, in particular with a view to ensuring their uniform application in all Member States, regulatory action at the level of the Union is necessary in order to implement them. (6) This Regulation respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union and in particular the right to an effective remedy and to a fair trial and the right to the protection of personal data. This Regulation should be applied in accordance with those rights and principles. (7) The power to amend the list in Annex I to this Regulation should be exercised by the Council, in view of the serious political situation in Ukraine, and to ensure consistency with the process for amending and reviewing the Annex to Decision 2014/145/CFSP. (8) The procedure for amending the list in Annex I to this Regulation should include providing designated natural or legal persons, entities or bodies with the grounds for listing, so as to give them an opportunity to submit observations. Where observations are submitted, or substantial new evidence is presented, the Council should review its decision in light of those observations and inform the person, entity or body concerned accordingly. (9) For the implementation of this Regulation, and in order to create maximum legal certainty within the Union, the names and other relevant data concerning natural and legal persons, entities and bodies whose funds and economic resources should be frozen in accordance with this Regulation, are to be made public. Any processing of personal data should comply with Regulation (EC) No 45/2001 of the European Parliament and of the Council (2) and Directive 95/46/EC of the European Parliament and of the Council (3). (10) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions apply: (a) 'claim' means any claim, whether asserted by legal proceedings or not, made before or after 17 March 2014, under or in connection with a contract or transaction, and includes in particular: (i) a claim for performance of any obligation arising under or in connection with a contract or transaction; (ii) a claim for extension or payment of a bond, financial guarantee or indemnity of whatever form; (iii) a claim for compensation in respect of a contract or transaction; (iv) a counterclaim; (v) a claim for the recognition or enforcement, including by the procedure of exequatur, of a judgment, an arbitration award or an equivalent decision, wherever made or given; (b) 'contract or transaction' means any transaction of whatever form, whatever the applicable law, and whether comprising one or more contracts or similar obligations made between the same or different parties; for this purpose 'contract' includes a bond, guarantee or indemnity, particularly a financial guarantee or financial indemnity, and credit, whether legally independent or not, as well as any related provision arising under, or in connection with, the transaction; (c) 'competent authorities' means the competent authorities of the Member States as identified on the websites listed in Annex II; (d) 'economic resources' means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds but may be used to obtain funds, goods or services; (e) 'freezing of economic resources' means preventing the use of economic resources to obtain funds, goods or services in any way, including, but not limited to, by selling, hiring or mortgaging them; (f) 'freezing of funds' means preventing any move, transfer, alteration, use of, access to, or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or any other change that would enable the funds to be used, including portfolio management; (g) 'funds' means financial assets and benefits of every kind, including, but not limited to: (i) cash, cheques, claims on money, drafts, money orders and other payment instruments; (ii) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; (iii) publicly- and privately-traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts; (iv) interest, dividends or other income on or value accruing from or generated by assets; (v) credit, right of set-off, guarantees, performance bonds or other financial commitments; (vi) letters of credit, bills of lading, bills of sale; and (vii) documents showing evidence of an interest in funds or financial resources; (h) 'territory of the Union' means the territories of the Member States to which the Treaty is applicable, under the conditions laid down in the Treaty, including their airspace. Article 2 1. All funds and economic resources belonging to, owned, held or controlled by any natural persons or natural or legal persons, entities or bodies associated with them as listed in Annex I shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of natural persons or natural or legal persons, entities or bodies associated with them listed in Annex I. Article 3 1. Annex I shall include natural persons who, in accordance with Article 2 of Decision 2014/145/CFSP, have been identified by the Council as being responsible for actions which undermine or threaten the territorial integrity, sovereignty and independence of Ukraine, and natural or legal persons, entities or bodies associated with them. 2. Annex I shall include the grounds for the listing of natural or legal persons, entities or bodies concerned. 3. Annex I shall include, where available, information necessary to identify the natural or legal persons, entities or bodies concerned. With regard to natural persons, such information may include names including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known, and function or profession. With regard to legal persons, entities and bodies, such information may include names, place and date of registration, registration number and place of business. Article 4 1. By way of derogation from Article 2, the competent authorities of the Member States may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources concerned are: (a) necessary to satisfy the basic needs of natural or legal persons, entities or bodies listed in Annex I, and dependent family members of such natural persons, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees or reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; or (d) necessary for extraordinary expenses, provided that the relevant competent authority has notified the grounds on which it considers that a specific authorisation should be granted to the competent authorities of the other Member States and to the Commission at least two weeks prior to authorisation. 2. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under paragraph 1. Article 5 1. By way of derogation from Article 2, the competent authorities of the Member States may authorise the release of certain frozen funds or economic resources, if the following conditions are met: (a) the funds or economic resources are subject to an arbitral decision rendered prior to the date on which the natural or legal person, entity or body referred to in Article 2 was included in Annex I, or of a judicial or administrative decision rendered in the Union, or a judicial decision enforceable in the Member State concerned, prior to or after that date; (b) the funds or economic resources will be used exclusively to satisfy claims secured by such a decision or recognised as valid in such a decision, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the decision is not for the benefit of a natural or legal person, entity or body listed in Annex I; and (d) recognition of the decision is not contrary to public policy in the Member State concerned. 2. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under paragraph 1. Article 6 1. By way of derogation from Article 2 and provided that a payment by a natural or legal person, entity or body listed in Annex I is due under a contract or agreement that was concluded by, or under an obligation that arose for the natural or legal person, entity or body concerned, before the date on which that natural or legal person, entity or body was included in Annex I, the competent authorities of the Member States may authorise, under such conditions as they deem appropriate, the release of certain frozen funds or economic resources, provided that the competent authority concerned has determined that: (a) the funds or economic resources shall be used for a payment by a natural or legal person, entity or body listed in Annex I; and (b) the payment is not in breach of Article 2(2). 2. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under paragraph 1. Article 7 1. Article 2(2) shall not prevent the crediting of the frozen accounts by financial or credit institutions that receive funds transferred by third parties onto the account of a listed natural or legal person, entity or body, provided that any additions to such accounts will also be frozen. The financial or credit institution shall inform the relevant competent authority about any such transaction without delay. 2. Article 2(2) shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; (b) payments due under contracts, agreements or obligations that were concluded or arose before the date on which the natural or legal person, entity or body referred to in Article 2 has been included in Annex I; or (c) payments due under judicial, administrative or arbitral decisions rendered in a Member State or enforceable in the Member State concerned; provided that any such interest, other earnings and payments are frozen in accordance with Article 2(1). Article 8 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as information on accounts and amounts frozen in accordance with Article 2, to the competent authority of the Member State where they are resident or located, and shall transmit such information, directly or through the Member State, to the Commission; and (b) cooperate with the competent authority in any verification of such information. 2. Any additional information received directly by the Commission shall be made available to the Member States. 3. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received. Article 9 It shall be prohibited to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the measures referred to in Article 2. Article 10 1. The freezing of funds and economic resources or the refusal to make funds or economic resources available, carried out in good faith on the basis that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person or entity or body implementing it, or its directors or employees, unless it is proved that the funds and economic resources were frozen or withheld as a result of negligence. 2. Actions by natural or legal persons, entities or bodies shall not give rise to any liability of any kind on their part if they did not know, and had no reasonable cause to suspect, that their actions would infringe the measures set out in this Regulation. Article 11 1. No claims in connection with any contract or transaction the performance of which has been affected, directly or indirectly, in whole or in part, by the measures imposed under this Regulation, including claims for indemnity or any other claim of this type, such as a claim for compensation or a claim under a guarantee, particularly a claim for extension or payment of a bond, guarantee or indemnity, particularly a financial guarantee or financial indemnity, of whatever form, shall be satisfied, if they are made by: (a) designated natural or legal persons, entities or bodies listed in Annex I; (b) any natural or legal person, entity or body acting through or on behalf of one of the persons, entities or bodies referred to in point (a). 2. In any proceedings for the enforcement of a claim, the onus of proving that satisfying the claim is not prohibited by paragraph 1 shall be on the natural or legal person, entity or body seeking the enforcement of that claim. 3. This Article is without prejudice to the right of natural or legal persons, entities or bodies referred to in paragraph 1 to judicial review of the legality of the non-performance of contractual obligations in accordance with this Regulation. Article 12 1. The Commission and the Member States shall inform each other of the measures taken under this Regulation and share any other relevant information at their disposal in connection with this Regulation, in particular information: (a) in respect of funds frozen under Article 2 and authorisations granted under Articles 4, 5 and 6; (b) in respect of violation and enforcement problems and judgments handed down by national courts. 2. The Member States shall immediately inform each other and the Commission of any other relevant information at their disposal which might affect the effective implementation of this Regulation. Article 13 The Commission shall be empowered to amend Annex II on the basis of information supplied by Member States. Article 14 1. Where the Council decides to subject a natural or legal person, entity or body to the measures referred to in Article 2, it shall amend Annex I accordingly. 2. The Council shall communicate its decision, including the grounds for listing, to the natural or legal person, entity or body referred to in paragraph 1, either directly, if the address is known, or through the publication of a notice, providing such natural or legal person, entity or body with an opportunity to present observations. 3. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the natural or legal person, entity or body accordingly. 4. The list in Annex I shall be reviewed at regular intervals and at least every 12 months. Article 15 1. Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. 2. Member States shall notify the rules referred to in paragraph 1 to the Commission without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 16 1. Member States shall designate the competent authorities referred to in this Regulation and identify them on the websites listed in Annex II. Member States shall notify the Commission of any changes in the addresses of their websites listed in Annex II. 2. Member States shall notify the Commission of their competent authorities, including the contact details of those competent authorities, without delay after the entry into force of this Regulation, and shall notify it of any subsequent amendment. 3. Where this Regulation sets out a requirement to notify, inform or otherwise communicate with the Commission, the address and other contact details to be used for such communication shall be those indicated in Annex II. Article 17 This Regulation shall apply: (a) within the territory of the Union, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Union who is a national of a Member State; (d) to any legal person, entity or body, inside or outside the territory of the Union, which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Union. Article 18 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 2014. For the Council The President C. ASHTON (1) See page 16 of the Official Journal. (2) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (3) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). ANNEX I List of natural and legal persons, entities and bodies referred to in Article 2 Name Identifying information Reasons Date of listing 1. Sergey Valeryevich Aksyonov d.o.b. 26.11.1972 Aksyonov was elected Prime Minister of Crimea  in the Crimean Verkhovna Rada on 27 February 2014 in the presence of pro-Russian gunmen. His election  was decreed unconstitutional by Oleksandr Turchynov on 1 March. He actively lobbied for the referendum  of 16 March 2014. 17.3.2014 2. Vladimir Andreevich Konstantinov d.o.b. 19.03.1967 As speaker of the Supreme Council of the Autonomous Republic of Crimea, Konstantinov played a relevant role in the decisions taken by the Verkhovna Rada concerning the referendum  against territorial integrity of Ukraine and called on voters to cast votes in favour of Crimean Independence. 17.3.2014 3. Rustam Ilmirovich Temirgaliev d.o.b. 15.08.1976 As Deputy Chairman of the Council of Ministers of Crimea, Temirgaliev played a relevant role in the decisions taken by the Verkhovna Rada concerning the referendum  against territorial integrity of Ukraine. He lobbied actively for integration of Crimea into the Russian Federation. 17.3.2014 4. Deniz Valentinovich Berezovskiy d.o.b. 15.07.1974 Berezovskiy was appointed commander of the Ukrainian Navy on 1 March 2014 and swore an oath to the Crimean armed force, thereby breaking his oath. The Prosecutor-Generals Office of Ukraine launched an investigation against him for high treason. 17.3.2014 5. Aleksei Mikhailovich Chaliy d.o.b. 13.06.1961 Chaliy became Mayor of Sevastopol  by popular acclamation on 23 February 2014 and accepted this vote . He actively campaigned for Sevastopol to become a separate entity of the Russian Federation following a referendum on 16 March 2014. 17.3.2014 6. Pyotr Anatoliyovych Zima Zima was appointed as the new head of the Crimean Security Service (SBU) on 3 March 2014 by Prime Minister  Aksyonov and accepted this appointment. He has given relevant information including a database to the Russian Intelligence Service (SBU). This included information on Euro-Maidan activists and human rights defenders of Crimea. He played a relevant role in preventing Ukraines authorities from controlling the territory of Crimea. On 11 March 2014 the formation of an independent Security Service of Crimea has been proclaimed by former SBU officers of Crimea. 17.3.2014 7. Yuriy Zherebtsov Counsellor of the Speaker of the Verkhovna Rada of Crimea, one of the leading organizers of the 16 March 2014 referendum  against Ukraines territorial integrity. 17.3.2014 8. Sergey Pavlovych Tsekov d.o.b. 28.03.1953 Vice Speaker of the Verkhovna Rada; Tsekov initiated together with Sergey Aksyonov the unlawful dismissal of the government of the Autonomous Republic of Crimea (ARC). He drew into this endeavour Vladimir Konstantinov, threatening him with his dismissal. He publicly recognized that the MPs from Crimea were the initiators of inviting Russian soldiers to take over Verkhovna Rada of Crimea. He was one of the first Crimean Leaders to ask in public for annexation of Crimea to Russia. 17.3.2014 9. Ozerov, Viktor Alekseevich d.o.b. 5.1.1958 in Abakan, Khakassia Chairman of the Security and Defense Committee of the Federation Council of the Russian Federation. On 1 March 2014 Ozerov, on behalf of the Security and Defense Committee of the Federation Council, publicly supported in the Federation Council the deployment of Russian forces in Ukraine. 17.3.2014 10. Dzhabarov, Vladimir Michailovich d.o.b. 29.9.1952 First Deputy-Chairman of the International Affairs Committee of the Federation Council of the Russian Federation. On 1 March 2014 Dzhabarov, on behalf of the International Affairs Committee of the Federation Council, publicly supported in the Federation Council the deployment of Russian forces in Ukraine. 17.3.2014 11. Klishas, Andrei Aleksandrovich d.o.b. 9.11.1972 in Sverdlovsk Chairman of the Committee on Constitutional Law of the Federation Council of the Russian Federation. On 1 March 2014 Klishas publicly supported in the Federation Council the deployment of Russian forces in Ukraine. In public statements Klishas sought to justify a Russian military intervention in Ukraine by claiming that the Ukrainian President supports the appeal of the Crimean authorities to the President of the Russian Federation on landing an all-encompassing assistance in defense of the citizens of Crimea . 17.3.2014 12. Ryzhkov, Nikolai Ivanovich d.o.b. 28.9.1929 in Duleevka, Donetsk region, Ukrainian SSR Member of the Committee for federal issues, regional politics and the North of the Federation Council of the Russian Federation. On 1 March 2014 Ryzhkov publicly supported in the Federation Council the deployment of Russian forces in Ukraine. 17.3.2014 13. Bushmin, Evgeni Viktorovich d.o.b. 4.10.1958 in Lopatino, Sergachiisky region, RSFSR Deputy Speaker of the Federation Council of the Russian Federation. On 1 March 2014 Bushmin publicly supported in the Federation Council the deployment of Russian forces in Ukraine. 17.3.2014 14. Totoonov, Aleksandr Borisovich d.o.b. 3.3.1957 in Ordzhonikidze, North Ossetia Member of the Committee on culture, science, and information of the Federation Council of the Russian Federation. On 1 March 2014 Totoonov publicly supported in the Federation Council the deployment of Russian forces in Ukraine. 17.3.2014 15. Panteleev, Oleg Evgenevich d.o.b. 21.7.1952 in Zhitnikovskoe, Kurgan region First Deputy Chairman of the Committee on Parliamentary Issues. On 1 March 2014 Panteleev publicly supported in the Federation Council the deployment of Russian forces in Ukraine. 17.3.2014 16. Mironov, Sergei Mikhailovich d.o.b. 14.2.1953 in Pushkin, Leningrad region Member of the Council of the State Duma; Leader of Fair Russia faction in the Duma of the Russian Federation. Initiator of the bill allowing Russian Federation to admit in its composition, under the pretext of protection of Russian citizens, territories of a foreign country without a consent of that country or of an international treaty. 17.3.2014 17. Zheleznyak, Sergei Vladimirovich d.o.b. 30.7.1970 in St Petersburg (former Leningrad) Deputy Speaker of the State Duma of the Russian Federation. Actively supporting use of Russian Armed Forces in Ukraine and annexation of Crimea. He led personally the demonstration in support of the use of Russian Armed Forces in Ukraine. 17.3.2014 18. Slutski, Leonid Eduardovich d.o.b. 4.01.1968 in Ã Ã ¾scow Chairman of the Commonwealth of Independent States (CIS) Committee of the State Duma of the Russian Federation (member of the LDPR). Actively supporting use of Russian Armed Forces in Ukraine and annexation of Crimea. 17.3.2014 19. Vitko, Aleksandr Viktorovich d.o.b. 13.9.1961 in Vitebsk (Belarusian SSR) Commander of the Black Sea Fleet, Vice-Admiral. Responsible for commanding Russian forces that have occupied Ukrainian sovereign territory. 17.3.2014 20. Sidorov, Anatoliy Alekseevich Commander, Russia's Western Military District, units of which are deployed in Crimea. Commander of Russia's Western Military District, units of which are deployed in Crimea. He is responsible for part of the Russian military presence in Crimea which is undermining the sovereignty of the Ukraine and assisted the Crimean authorities in preventing public demonstrations against moves towards a referendum and incorporation into Russia. 17.3.2014 21. Galkin, Aleksandr Russia's Southern Military District, forces of which are in Crimea; the Black Sea Fleet comes under Galkin's command; much of the force movement into Crimea has come through the Southern Military District. Commander of Russia's Southern Military District ("SMD"). SMD forces are deployed in Crimea. He is responsible for part of the Russian military presence in Crimea which is undermining the sovereignty of the Ukraine and assisted the Crimean authorities in preventing public demonstrations against moves towards a referendum and incorporation into Russia. Additionally the Black Sea Fleet falls within the District's control. 17.3.2014 ANNEX II Websites for information on the competent authorities and address for notification to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.bg/en/pages/135/index.html CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://um.dk/da/politik-og-diplomati/retsorden/sanktioner/ GERMANY http://www.bmwi.de/DE/Themen/Aussenwirtschaft/aussenwirtschaftsrecht,did=404888.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.exteriores.gob.es/Portal/es/PoliticaExteriorCooperacion/GlobalizacionOportunidadesRiesgos/Documents/ORGANISMOS%20COMPETENTES%20SANCIONES%20INTERNACIONALES.pdf FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ CROATIA http://www.mvep.hr/sankcije ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS www.rijksoverheid.nl/onderwerpen/internationale-vrede-en-veiligheid/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.portugal.gov.pt/pt/os-ministerios/ministerio-dos-negocios-estrangeiros/quero-saber-mais/sobre-o-ministerio/medidas-restritivas/medidas-restritivas.aspx ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika_in_mednarodno_pravo/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.mzv.sk/sk/europske_zalezitosti/europske_politiky-sankcie_eu FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM https://www.gov.uk/sanctions-embargoes-and-restrictions Address for notifications to the European Commission: European Commission Service for Foreign Policy Instruments (FPI) EEAS 02/309 B-1049 Brussels Belgium E-mail: relex-sanctions@ec.europa.eu